917 F.2d 1301wUnpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re THE CHARLOTTE OBSERVER, (A Division of the KnightPublishing Company and Herald Publishing Company),Petitioner.
No. 90-5912.
United States Court of Appeals, Fourth Circuit.
Nov. 6, 1990.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 921 F.2D 47.